 8:17-cv-00031-JFB-CRZ Doc # 207 Filed: 04/20/20 Page 1 of 1 - Page ID # 5978



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

LISSETTE LARIOS ROOHBAKHSH, as
personal representative of the Estate of
Fatima Lissette Larios and on behalf of next                    8:17CV31
of kin; and NELSON LARIOS, as next of kin;

                     Plaintiffs,                                 ORDER

       vs.

BOARD OF TRUSTEES OF THE
NEBRASKA STATE COLLEGES, and
CHADRON STATE COLLEGE,

                     Defendants.


      This matter comes before the Court on the parties’ Joint Stipulation for Dismissal

(Filing No. 206) of this case with prejudice. The Court being advised in the premises

finds that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear its own costs and attorneys’ fees.



      Dated this 20th day of April, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
